Citation Nr: 1435688	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11 23-817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a skin disorder, claimed as left arm rash.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the RO.

The Virtual VA paperless claims processing system includes the Veteran's appellate brief dated June 2014.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran's DD Form 214 indicates he had active duty service in the Republic of Vietnam from February 1968 to February 1969.  He is thus presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2002).

The Veteran is seeking service connection for a skin disability, claimed as a left arm skin rash.  In his November 2010 Notice of Disagreement, he stated that this rash developed while he was stationed in the Republic of Vietnam and had continued to the present.

While the Veteran's service treatment records do not describe a left arm skin rash, he did receive treatment for a fungal infection (tinea pedis) in December 1968.  Moreover, as a layperson, the Veteran is competent to report experiencing a skin rash in service.  

Following separation from service, the Veteran was diagnosed with tinea versicolor.   See Agent Orange Registry Code Sheet dated May 1984.  Currently, the Veteran's VA treatment records indicate that he has been diagnosed with dermatitis with eosinophils.  See October 2010 VA treatment record.  

The Board notes, however, that various treatment records appear to consider, then rule out the presences of chloracne.  Treatment records also suggest that the Veteran's skin disability may be the result of an insect bite.  See VA Dermatology Consult dated July 2010.

Under these circumstances, the Veteran should be afforded a VA examination to determine whether the current skin disability had its clinical onset in service or is otherwise related to active duty.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for a skin disorder since service. 

Based on his response, the AOJ should attempt to obtain copies of all records from any identified treatment source  in order to associate them with the record. All efforts to obtain such records should be documented in the claims folder. 

The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed skin disorder.  

The claims folder should be made available to the examiner for review.  The examiner should elicit from the Veteran and record a complete medical history.  

After reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified skin disability, to include dermatitis, had its clinical onset during service or otherwise is due to an event or incident of the Veteran's active service, including exposure to herbicide.  

A full rationale should be provided by the examiner in order to support the opinion.  

3. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



